ACCEPTED
                                                                                01-15-00493-CR
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                         10/19/2015 12:00:00 AM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK

         CAUSE NO. 01-15-00493-CR
            ____________________
                                                  FILED IN -
        IN THE COURT OF APPEALS         1st COURT OF--APPEALS
                                                                   - ----
                                            HOUSTON,             -
                                                              --- TEXAS
FOR THE FIRST   SUPREME JUDICIAL DISTRICT           - - ----ID K ------
                                        10/18/2015
                                                - -          7:27:11 -- PM
                                            ---- VO ------
                                        CHRISTOPHER          --       A. PRINE
                AT HOUSTON                            ----
                                               ---- Clerk
            ____________________
       RODERICK ODELL WILLIAMS,
                                                           FILED IN
                   Appellant,                       1st COURT OF APPEALS
                                                        HOUSTON, TEXAS
                       Vs.
                                                   10/19/2015 11:28:00 AM
           THE STATE OF TEXAS,                      CHRISTOPHER A. PRINE
                                                            Clerk
                    Appellee
            ____________________
     Appealed from the 180TH District Court
            Of Harris County, Texas
            Cause Number 1373609
            ____________________

     MOTION FOR EXTENSION OF TIME
      TO FILE APPELLANT’S BRIEF

            ____________________




                             DENA FISHER
                             SBOT: 24034440
                             440 LOUISIANA, STE 200
                             HOUSTON, TX 77002
                             P: 713.222.2201
                             F: 713.224.2815
                             d2f@sbcglobal.net
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

         Pursuant to TEX. R. APP. P. 10.1 and 38.6(d), the Appellant, RODRICK ODELL

WILLIAMS, files this Motion to Extend Time to File Appellant’s Brief.

         Appellant’s opening brief is currently due on October 18, 2015.

         Counsel for Appellant requests a 30 day extension of time to file its brief, making the brief

due on November 19, 2015. This is the second request for extension of time to file the opening

brief.

         Counsel for Appellant relies on the following reasons, in addition to the routine matters

that counsel must attend to in daily practice, to explain the need for the requested extension:

         1. Counsel for Appellant has had the following matters set for trial or hearings in
            the last thirty days:

            State of Texas v. Ramirez, Cause No. 201505875J – Murder

            State of Texas v. Vaden, Cause No. 1448167 – Felony DWI trial

            State of Texas v. Kendrick, Cause No. 20152740J – Murder

            State of Texas v. Jorge Guerrero – Cause No. 201200331J – Aggravated
            Robbery

         Counsel for Appellant seeks this extension of time to be able to prepare a cogent and

succinct brief to aid this Court in its analysis of the issues presented. This request is not sought

for delay but so that justice may be done.

         All facts recited in this motion are within the personal knowledge of the counsel signing

this motion, therefore no verification is necessary under Rule of Appellate Procedure 10.2.

                                      PRAYER FOR RELIEF

         For the reasons set forth above, Appellant requests that this Court grant this Motion to

Extend Time to File Appellant’s Brief and extend the Deadline for Filing the Appellant’s Brief.

Appellant prays for all other relief to which it may be entitled.
                                                     Respectfully submitted,



                                                       /s/ Dena Fisher
                                                     DENA FISHER
                                                     SBOT: 24034440
                                                     440 LOUISIANA, STE 200
                                                     HOUSTON, TX 77002
                                                     P: 713.222.2201
                                                     F: 713.224.2815
                                                     d2f@sbcglobal.net
                                                     Counsel for Appellant




                                    CERTIFICATE OF SERVICE

       I certify that on October 18, 2015, a true and correct copy of the forgoing motion was

delivered to the Harris County District Attorney’s Office by efile.


                                                      /s/ Dena Fisher
                                                     DENA FISHER
                                                     SBOT: 24034440
                                                     Counsel for Appellant